 1
 2
 3
 4

 5
 6
 7
 8   METINER G. KIMEL - State Bar No. 21280
     KIMEL LAW OFFICES
 9   205 N. 40th Ave., Ste 205
     Yakima, WA 98908
10
     Telephone: (509) 452-1115
11   Attorney for the Debtor(s)
12
13                                      UNITED STATES BANKRUPTCY COURT
14                                       EASTERN DISTRICT OF WASHINGTON
15   In re: Sheila Vee Miranda                                           Case No. 20-01027
16
                                                                         ORDER GRANTING MOTION FOR
                            Debtor.                                      ORDER EXTENDING THE AUTOMATIC
17
                                                                         STAY
18
19
20            The matter of the Debtor’s MOTION FOR ORDER EXTENDING THE AUTOMATIC

21   came before the court for hearing on June 11, 2020 after notice and opportunity for hearing.

22   Appearances for the Debtor and creditors are as indicated in the record.

23
                Based upon the Motion, all pleadings and papers and documents on file in the Chapter 7
24
     case, and having found that proper notice was provided of the motion, the Court now ORDERS:
25
              1.         The motion is granted;
26
27                                                         /// End of Order ///
      In re Miranda; Case No. 20-01027                                                               Kimel Law Offices
28    Order Granting Motion to Extend the Automatic Stay                                       205 N. 40th Ave., Ste. 205
                                                                                                   Yakima, WA 98908
                                                                    1`
29
30    20-01027-WLH13                 Doc 31         Filed 06/17/20       Entered 06/17/20 16:30:02     Pg 1 of 2
 1           Presented by:
 2           /s/ Metiner G. Kimel
             Attorney for Debtor(s)
 3           Kimel Law Offices
             205 N. 40th Ave., Ste 205
 4           Yakima, Wa 98908
             (509) 452-1115
 5
 6
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27
     In re Miranda; Case No. 20-01027                                                           Kimel Law Offices
28   Order Granting Motion to Extend the Automatic Stay                                   205 N. 40th Ave., Ste. 205
                                                                                              Yakima, WA 98908
                                                              2`
29
30   20-01027-WLH13                 Doc 31         Filed 06/17/20   Entered 06/17/20 16:30:02     Pg 2 of 2
